DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.
 
Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Election/Restrictions
Applicant’s election of the required species in the reply filed on 1/27/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  As a result, the election is treated as an election without traverse. 

Claims 15-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/9/2020.

Claims 1-6, 8-14 and 26 are examined on the merits.  Claim 26 is new.

Response to Arguments
Applicant's arguments filed 3/17/2022 have been fully considered but they are not persuasive. See response below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(Prior Rejection Maintained and Extended to new claim 26) Claims 1-6, 8-14 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Vasievich et al. (US PGPub 2011/0110972) and Vasievich et al. (Mol Pharm, 2012, Vol. 9, NO. 2, pages 261-268).

A method for modifying a type I IFN signaling pathway in a subject comprising the steps of administering a cationic lipid to the subject and inducing a type I gene expression.  The cationic lipid can be an enantiomer of DOTAP (R-DOTAP or S-DOTAP) and an antigen can also be administered.  The type I IFN signaling pathway can be upregulated or downregulated and CD8+ T cells responses are elevated specific to the antigen that is administered.  

Vasievich et al. (‘972) teach the administration to a mammal of DOTAP along with an antigen in order to improve immune responses.  Either the R-DOTAP or S-DOTAP can be co-administered with an antigen. [see paragraphs 33, 34, 36 and 85-91]  In view of Vasievich et al. teach the active steps of the claimed method, they inherently (based on the guidance from MPEP 2112.02-see below) teach the achievement of modifying a type I IFN signaling pathway, enhancing the CD8+ T cell response to the administered antigen and inducing a type I gene expression by administering the cationic lipid.  However, Vasievich et al. do not specifically detect the induction of type I IFN gene expression.  

Vasievich et al. (2012) teach the administration of a R-DOTAP with a tumor antigen and the detection of IFN-gamma secretion following administration. [see abstract]

	It would have been obvious to one of ordinary skill in the art to modify the methods taught by Vasievich et al. (‘972) in order to include the detection of IFN expression.  One would have been motivated to do so, given the suggestion by Vasievich et al. that the method be used to improve immune responses by co-administrating DOTAP with an antigen and the induction of IFN would also be happening.  There would have been a reasonable expectation of success, given the knowledge that administering DOTAP with an antigen can lead to IFN production and the detection of the IFN can be readily performed, as taught by Vasievich et al.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to arguments:
Applicant presents the following arguments in traversal of the rejection:	
	Applicants argue that the individual and combined teachings of Vasievich et al. (US PGPub 2011/0110972) and Vasievich et al. (Mol. Pharm, 2021) do not teach only administering a cationic lipid to a subject and the subsequent IFN type I signaling that ensued.  Rather, these references teach including an antigen with the cationic lipid and therefore any immune response or cytokine response is due to the presence to both components and not just the IFN type I.  
	In response, the claimed methods comprise administering a cationic lipid, which includes the administration of additional products with the lipid.  If applicants are specifically wanting to only have a cationic lipid administered, then the claim should be amended to recite “consisting of the steps of administering a cationic lipid to the subject”.  Furthermore, Vasievich et al. (2012) teach detection of IFN-y secretion from T cells following exposure to R-DOTAP/Trp2, which is a form of “detecting the induction of Type 1 IFN gene expression (protein production of IFN-y is indicative of IFN gene expression).  Therefore, the invention as claimed was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960. The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto .gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN P BLUMEL/ 
Primary Examiner, Art Unit 1648